In re Stewart, Kevin James; — Defendants); applying for writ of certiorari and/or review, writ of prohibition, writ of mandamus,; Parish of Terrebonne, 32nd Judicial District Court, Div. “C”, No. 235,274; to the Court of Appeal, First Circuit, No. KA93 1630.
Granted in part; denied in part. The defendant’s sentences are amended to run concurrently, not consecutively, and as amended are affirmed. Cf., State v. Cann, 471 So.2d 701 (La.1985). In all other respects, the application is denied.
HALL, J., not on panel.